Title: John Adams to Mr. Maltby, 2 Feb. 1786
From: Adams, John
To: Maltby


          
            
              Sir
            
            

              Grovr. sqr.

               Feby. 2d. 1786—
            
          

          I received last night your favour of Feb. 1. Mr. Jackson in southampton Buildings, who has been long
            conversant in American affairs, writes me that he has reason to believe that the grant
            of the Plymouth Company to sir Henry Roswell, Sir John Young & others, &
            which bears date of the 9 of March 1627. was enrolled in the Court of Chancery &
            is to be found among the records of that Court, probably at the Registers office" if it
            is not to be found there, it will scarcely be heard of upon an advertisement. if however
            you are of opinion that there is a Chance for obtaining it, by that means, We will
            attempt it—with great esteem

          
            
              J. A
            
          
        